Citation Nr: 1105539	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-21 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to an increased rating for foot dermatitis and 
eczema of face in excess of 10 percent prior to December 11, 
2008, and in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law





ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, 
which denied service connection for bilateral hearing loss, 
tinnitus, and fibromyalgia, and which denied an increased rating 
in excess of 10 percent rating for the service-connected foot 
dermatitis and eczema of the skin.  The Veteran appealed.  In an 
April 2009 rating decision during the appeal, the RO increased 
the rating for the foot dermatitis and eczema of the skin to 60 
percent disabling for the rating period from December 11, 2008, 
thus creating a staged rating.  Because the increase in the 
evaluation of the Veteran's skin disability does not represent 
the maximum rating available for the condition, the Veteran's 
claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The Veteran perfected his appeal for all four issues.

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noises in service.

2.  The Veteran does not have bilateral hearing loss to a 
disabling degree for VA disability compensation purposes.  

2.  The Veteran does not have a disability of fibromyalgia.

3.  At no time prior to December 11, 2008 has the Veteran's 
dermatitis of the feet and eczema of the face been shown to 
involve 20 percent of the entire body (or of exposed areas), or 
to have required intermittent systemic therapy, or to have been 
manifested by deep and nonlinear scarring, scarring that limits 
motion, or scarring that is painful or unstable, or that limits 
function.

4.  On December 11, 2008, and thereafter, the Veteran's 
dermatitis of the feet and eczema of the face was shown to 
involve greater than 40 percent of exposed areas and greater than 
5 percent of total body area affected, but less than 20 percent, 
in addition to requiring both steroids and antifungal cream daily 
treatment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 
5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309, 3.385 (2010). 

2.  The criteria for service connection for fibromyalgia have not 
been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. 
§§ 3.6(a), 3.303 (2010).  

3.  The criteria for an increased rating for foot dermatitis and 
eczema of the face in excess of 10 percent prior to December 11, 
2008, and in excess of 60 percent thereafter, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 
4.45, 4.59, 4.118, Diagnostic Codes 7800-7805, 7806 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

a. Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that the 
VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include (1) the Veteran's status; 
(2) the existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

An October 2007 VCAA notice substantially satisfied the 
provisions of 38 U.S.C.A. § 5103(a).  In this letter, the RO 
informed the Veteran about the information and evidence not of 
record that was necessary to substantiate his claims; the 
information and evidence that VA would seek to provide; the 
information and evidence the Veteran was expected to provide; and 
the information required by Dingess.

Regarding the Veteran's claim for entitlement to a disability 
rating in excess of 10 percent for foot dermatitis and eczema of 
the face prior to December 11, 2008, and in excess of 60 percent 
thereafter, in the October 2007 letter, the RO provided notice to 
the Veteran regarding what information and evidence was needed to 
substantiate the claim for an increased rating, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The 
October 2007 letter also notified the Veteran that he could send 
VA information that pertained to his claim and provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  A  December 2008 
letter also provided notice regarding the criteria for higher 
ratings for schedule ratings for the skin.  

Also, the evidence does not show that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible showing of 
how the notice provided affected the essential fairness of the 
adjudication.  Notwithstanding the boilerplate contention in the 
June 2009 substantive appeal that VA was obliged to inform the 
Veteran of negative evidence and of how to "counter" this 
evidence, the VCAA imposes no such duty, and the Board finds the 
duty to notify the Veteran in this case is satisfied.

b. Duty to Assist.  The Board finds that all necessary assistance 
has been provided to the Veteran.  The evidence of record 
indicates that the VA acquired the Veteran's VA, private, and 
service treatment records to assist the Veteran with his claims.  
The Board observes that the Veteran identified Dr. L. as the 
physician who diagnosed fibromyalgia and the Veteran authorized 
release of his private treatment records.  The RO mailed that 
authorization in October 2007 and there was no response in the 
record.  In April 2008 the RO informed the Veteran that it had 
not received any records from Dr. L, that it would make another 
attempt to obtain these records, and that the Veteran himself 
could obtain them and submit them to the RO.  There was no 
response from the Veteran.  VA has satisfied its duty to assist.

In fulfilling the duty to assist, the Veteran was provided VA 
audiological examinations in December 2007 and March 2010 that 
were thorough and productive of medical findings regarding the 
nature and etiology of the claim for service connection for 
bilateral hearing loss.  The Board finds the Veteran's assertion 
in his Notice of Disagreement that the 2007 examination was "not 
competent and adequate" too vague and sweeping to demonstrate 
inadequacy of the examination or to even raise a serious question 
or specific contention to which a response could be articulated.  
There is no indication in the record that the examiner was not 
competent.  There is no indication of any irregularity with the 
examination.  Moreover, the very specific and measured clinical 
examination findings (audiometric testing and speech 
discrimination scores) are highly probative on the relevant 
question at hand, which included the question of whether the 
Veteran's current bilateral hearing loss meets is severe enough 
to meet the VA regulatory criteria of hearing loss at 38 C.F.R. 
§ 3.385.   

As well, the Veteran was provided with VA skin examinations in 
November 2007, December 2008, and January 2010.  The examinations 
were thorough and productive of medical findings regarding the 
severity of the service-connected skin disability.  In his July 
2008 notice of disagreement, the Veteran alleged broadly that the 
examiner was incompetent because he was hard of hearing and not a 
dermatologist.  There is no indication in the record that the 
examiner could not understand the Veteran, the examination 
findings were mirrored in VA consultations that followed, and 
there is no evidence the examiner was unable to provide a through 
skin examination.  There is no per se requirement that a VA 
examiner be a specialist.  See Cox v. Nicholson, 20 Vet. App. 
563, 568-70 (2007) (in the absence of specific allegations to the 
contrary, VA may presume the competence of a medical professional 
who conducts a VA examination).  That the Veteran disagreed with 
the findings did not render the examination insufficient.  As 
such, there is no duty to provide an additional examination or 
medical opinion for the bilateral hearing loss claim or for the 
increased rating for the skin disability claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the claim for service connection for fibromyalgia, VA 
did not provide an examination.  In determining whether a medical 
examination be provided or medical opinion obtained, there are 
four factors to consider: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated with 
service; and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding his claim for fibromyalgia, given the weight of the 
evidence demonstrates no in-service injury, disease, or event, or 
evidence of chronic manifestations of symptoms, the absence of 
identified symptomatology for many years after separation, and no 
competent evidence of a diagnosis of this disorder, a remand for 
a VA examination would unduly delay resolution.  The complete 
claims file contains VA and private treatment records, from 
various practitioners or differing specialties, dated from 1986 
through to 2009.  Not one medical treatment report, despite 
several complete evaluations that considered all the systems, 
contains a finding of fibromyalgia or even a medical practitioner 
considering the diagnosis, only to rule it out.  See January 
2004, Ms. B, FNP.  The Veteran's VA treatment records include no 
listing of fibromyalgia in the medical history entry.  Again, 
while the Veteran named a particular private physician (Dr. L.) 
as the source of the diagnosis, after being informed that the RO 
had had no success in obtaining those records, the Veteran made 
no response and no treatment records from Dr. L. indicating such 
a diagnosis were submitted.  The Board finds that the competent 
medical evidence of record is sufficient to make a decision on 
the claim. 
  
In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 
Vet. App. 498 (1995).

38 C.F.R. § 3.385 defines impaired hearing as a disability for VA 
purposes when the hearing thresholds for any of the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.

Sensorineural hearing loss may be presumed to have been incurred 
in service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).

The Veteran alleges that he was exposed to excessive noise levels 
in service when performing assigned duties, in addition to 
exposure to acoustic trauma during the course of combat.  

After a review of all the evidence, lay and medical, the Board 
finds that the Veteran was exposed to loud noises in service.  
The Veteran's enlisted occupational specialty was fire crewman.  
The Veteran also earned the Combat Infantry Badge, and served in 
the Republic of Vietnam.  The Veteran also submitted two 
statements in October 2007 from fellow servicemen who described 
the noise experience in combat.  

The service treatment records indicate that Veteran's hearing was 
tested at induction and found to be within normal levels; however 
at the 1971 separation examination, apparently only a whisper 
test was conducted.  In such cases where audiological measures of 
hearing loss in service do not demonstrate any measurable loss of 
hearing in service, the United States Court of Appeals for 
Veterans Claims (Court), in interpreting 38 C.F.R. § 3.385, has 
held that "the regulation does not in and of itself rule out an 
award of service connection due to the absence of results of an 
in-service audiometric examination capable of being compared with 
the regulatory pure tone and speech recognition criteria . . . 
Therefore, the provisions of 38 C.F.R. § 3.385 do not serve as a 
bar to service connection."  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).

In a case such as this one where acoustic trauma has been 
demonstrated, the Veteran does not have to establish hearing loss 
to a disabling degree during service or within one year of 
service, and does not have to show treatment for hearing loss 
during service.  The laws and regulations do not strictly require 
in-service complaint of, or treatment for, hearing loss in order 
to establish service connection.  Even if "disabling" loss (that 
meets the requirements of 38 C.F.R. § 3.385) is not demonstrated 
at service separation, service connection for a current hearing 
disability may still be established by evidence that a current 
disability is causally related to service.  See Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  The Court has held that a veteran 
may establish the required nexus between his current hearing loss 
disability and his term of military service if he can show that 
his hearing loss disability resulted from acoustic trauma.  
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

The Board further finds that the Veteran does not have bilateral 
hearing loss to a disabling degree for VA disability compensation 
purposes, as required by 38 C.F.R. § 3.385.  The evidence does 
not show that the Veteran's bilateral hearing loss (impairment) 
for any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; or that the thresholds for at 
least three of these frequencies are 26 decibels; or that speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

The evidence in this case includes private treatment reports of 
record which include a health related form dated July 1988 on 
which the Veteran checked in the negative for hearing loss.  

In October 2007 the Veteran was afforded a VA audiology 
examination.  The claims file was reviewed.  The Veteran denied 
occupational and recreational noise exposure post-service.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
25
LEFT
35
25
25
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The examiner reached the diagnosis of borderline normal responses 
in the right ear and mild sensorineurial hearing loss in the left 
ear with borderline normal responses.  The configuration of 
hearing loss (low frequencies in the left ear) was indicated not 
to be consistent with noise exposure.  

As the October 2007 examiner identified a lesion, the Veteran 
underwent a VA audiology diagnostic study in December 2007 to 
further define the site of the lesion.  The otoscopy was 
unremarkable and the auditory brainstem response testing was 
considered normal and supportive of cochlear pathology for the 
mild hearing loss in the left ear. 

In March 2009 the Veteran complained to a private physician that 
he had experienced hearing loss; however the private report noted 
that hearing was not tested.

In March 2010 the Veteran was afforded another VA audiology 
examination.  The claims file was reviewed and referred to in the 
report.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
15
LEFT
20
20
15
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  The 
examiner found normal hearing in both ears, with no conductive 
component.

Both VA audiology examination reports found normal hearing in the 
right ear and that hearing loss "disability" for VA purposes 
(38 C.F.R. § 3.385) was not shown.  As there are no audio testing 
results to the contrary, the claim for right ear hearing loss is 
denied.  

With regard to the left ear, while the 2007 VA audiology 
examination characterized the findings as mild hearing loss at 
the low frequencies, the numerical results of the audiogram still 
do not demonstrate hearing loss "disability" for VA disability 
compensation purposes (38 C.F.R. § 3.385).  The 2010 VA audiology 
examination report found normal hearing in the left ear with no 
conductive component, and again, no hearing loss disability for 
VA compensation purposes.  As left ear hearing loss that meets 
the definition of disability for VA disability compensation 
(38 C.F.R. § 3.385) is not shown at any time during the appeal, 
service connection for  left ear hearing loss must also be 
denied.

The Board need not reach questions of chronic symptoms in service 
and continuity of symptoms after service separation, as the basis 
for denial of the Veteran's appeal is no current left or right 
ear hearing loss disability that meets the standards of 38 C.F.R. 
§ 3.385.  The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for bilateral hearing loss, and the claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Fibromyalgia

The Veteran contends that he is entitled to service connection 
for fibromyalgia "directly" or as secondary to his already-
service-connected PTSD.  See Statement dated July 2007.  

A review of the Veteran's service treatment records reflects no 
complaint, findings, diagnosis, or treatment of fibromyalgia or 
chronic symptoms of fibromyalgia.  The Veteran did suffer a left 
knee or left ankle injury and treatment record reflected on-going 
treatment.  Further, he was provided only a temporary profile for 
a foot disorder.  After a review of all the evidence of record, 
the Board finds that there is no in-service injury or disease 
manifesting the symptoms claimed as fibromyalgia, and that 
symptoms of fibromyalgia were not chronic in service.    

The Board also finds that symptoms of fibromyalgia were not 
continuous after service separation.  Post-service VA treatment 
reports of record contain no reports of or treatment for 
fibromyalgia.  A January 2004 private evaluation specifically 
found no systemic joint pain, following an evaluation conducted 
for general health maintenance.  See January 2004, Ms. B., FNP.

The Board further finds that the Veteran does not have a current 
disability of fibromyalgia.  The Veteran reported being diagnosed 
by a private physician, Dr. L, with fibromyalgia.  The RO mailed 
the signed authorization to the physician; however there was no 
response.  No private treatment reports from any practitioner of 
record include a diagnosis or treatment of fibromyalgia.  

The only evidence that the Veteran received a diagnosis of 
fibromyalgia is the Veteran's initial report, upon the submission 
of his claim as received in August 2007, of an undated statement 
by a private physician.  While the Veteran is competent to report 
symptoms that he has experienced, he is not competent, absent a 
showing his own medical training or knowledge, to render a 
diagnosis as complicated, reflecting findings from several bodily 
systems, as fibromyalgia.  The Federal Circuit noted that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when: (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The Veteran has not stated on the record 
when he received this diagnosis, and no other treatment report, 
private or VA that is of record and contemporaneous with the 
Veteran's August 2007 statement bears that diagnosis.

	Service connection may only be granted for a current disability, 
regardless of the theory of service connection; when a claimed 
condition is not shown, there may be no grant of service 
connection, either direct or secondary.  See 38 U.S.C.A. § 1110; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present disability 
there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for fibromyalgia, both as directly incurred in service and as 
secondary to the service-connected PTSD, and the claim must be 
denied.  Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for Dermatitis and Eczema

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's history is to be considered when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Veteran contends that he is entitled to a higher disability 
evaluation for his foot dermatitis and eczema of the face.  The 
RO rated the Veteran under Diagnostic Code 7806 throughout the 
appeal period.

The criteria for rating scars were revised for claims received on 
or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran's claim 
was pending before October 28, 2008, it will only be evaluated 
under the rating criteria effective prior to that date.  See Id.

Diagnostic code 7806 provides that dermatitis or eczema covering 
five to 20 percent of the entire body, affecting five to 20 
percent of exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month period 
warrants a 10 percent disability rating.  A 30 percent disability 
evaluation is warranted if 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are affected, or; if systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  A 60 percent rating 
requires more than 40 percent of the entire body or more than 40 
percent of exposed areas, affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806 (2010).  

A disability evaluation of 10 percent is warranted for 
disfiguring scars of the head, face or neck with one 
characteristic of impairment.  A 30 percent disability evaluation 
is warranted where there is visible or palpable tissue loss and 
either gross distortion of asymmetry of one feature or paired set 
of features or with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement for purposes of 
evaluation are: scar five or more inches in length; scar at least 
one-quarter inch wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to underlying 
tissue; skin hypo-or hyper- pigmented in an area exceeding six 
square inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); or skin indurated and 
inflexible in an area exceeding six square inches (39 sq. cm.).  
See Note 1 of DC 7800.

A private June 2007 evaluation found rash between the digits of 
the fingers, referred to as water blisters, which also happened 
on the soles of his feet in winter.  The impression was eczema 
and the Veteran was prescribed Ultravate cream, a topical 
corticosteroid, for 7 days.

In November 2007 he was afforded a VA skin examination.  The 
claims file and medical records were reviewed.  The fungal 
infection between the toes was noted, which required treatment in 
the past 12 months.  The Veteran reported using an over-the-
counter (OTC) oil.  The examiner responded in the negative to 
that treatment being a corticosteroid or an immunosuppressive.  
The examiner found greater than 5 percent but less than 20 
percent of exposed areas were affected and the percent of total 
body area affected was less than 5 percent.  On objective 
examination the examiner found blotchy pink discoloration on the 
right check, small superficial cracks between 4th and 5th toes on 
the right foot and the left foot, with no other evidence of 
fungal infection on either foot.  Further, he found no 
significant skin abnormalities present on the legs or hands.  The 
examiner found dermatophytoses infection on the feet, with 
lesions found only with the help of the Veteran.  There was cold 
sensitive mild face eczema, but arms and legs eczema was not 
evident at that examination.  

Also in November 2007, in a VA primary care evaluation nearly two 
weeks after the VA examination, the Veteran's skin was evaluated.  
The treating physician found some superficial dermatitis of the 
axilla and a few scattered, tiny skin tags.  The foot examination 
was unremarkable with no dermatitis between the toes, though 
there was mild, dry dermatitis without severe cracking on the 
feet.  There was no evidence of inflammation.  The physician did 
recommend an anti-fungal cream (Lotrimin).  In another primary 
care provider note, the provider indicated the Veteran was on no 
medication and had very minor fungal changes to the feet.  The 
Veteran also reported a sebaceous cyst near the hairline, which 
was not infected.  The Veteran requested it be removed, though it 
was benign.  

A December 2007 general surgery consult described the cyst as on 
his neck.  The Veteran described it as small and red and 
productive of discharge. Prior to excision, the surgeon planned 
to resolve the erythema.  Another December 2007 primary care note 
recorded that the Veteran's feet sample returned indicating 
fungal (trichophytin) which the provider planned to treat with 
clotrimazole cream topically.  The provided also noted the 
Veteran's sebaceous cyst was treated with clindamycin with a good 
response, so the excision would take place.  The surgery occurred 
in December 2007. 

In December 2008 the Veteran was afforded another VA skin 
examination.  His VA medical records were reviewed.  The Veteran 
reported increased bumps on his feet that were not fluid filled 
and did not itch.  A second set of bumps on the soles of the feet 
and fingers that were fluid filled and intensely purritic.  The 
examiner noted skin disease treatment within the past 12 months 
of topical steroids, nizoral by mouth.  The examiner found the 
treatment to be both steroids and anti-fungals.  The Veteran 
reported taking topical steroids since his last evaluation.  The 
examiner found greater than 40 percent of exposed areas (head, 
face, neck, and hands) affected, with greater than 5 percent, but 
less than 20 percent of total body area affected.  The facial 
area was reddened with numerous spider angiomas and areas of 
actinic keratosis.  The neck had dry skin with flaking.  There 
were no vesicles or discrete fungal rash on the hands, though the 
hands were cracked dry with typical hand dermatitis.  The soles 
were dry and cracked with one area of lichen simplex on the 
anterior shin.  Both great toes had fungal infections that were 
included in the assessment of total body surface area involved.  
The examiner found atopic dermatitis, actinic dermatitis, and 
seboretic keratosis.   

Dermatology consults in January 2009 and March 2009 found 
seboretic keratosis cysts and prescribed ketoconazole 
(antifungal) cream daily.    

In September 2009 the Veteran had a follow-up appointment and 
reported so long as he used his cream daily, his feet were fine.  
He reported new growths including another skin tag and moles.

In January 2010 he was afforded another VA skin examination.  The 
Veteran reported a re-occurring rash on the fingers of his right 
hand for years.  He treated it with topical steroid cream.  The 
face redness was always there and received no treatment.  Steroid 
creams helped with the itching on both anterior tibial areas.  
Antifungal cream would be applied to the feet when the areas 
between the toes flared-up.  The examiner found skin disease did 
require treatment in the previous 12 months, specifically cream 
weekly on the fingers, and other topical creams as needed on the 
feet.  The cream for the fingers was corticosteroid cream.  This 
examiner also found less than 5 percent of the exposed areas were 
affected and less than 5 percent of the total body area was 
affected.  The diagnoses were spider telangietases on the face, 
dyshidrotic dermatitis on the hands, tinea pedis, and stasis 
changes keratolic popular thickening in the feet. 

After a review of all the evidence, the Board finds that a 
disability rating in excess of 10 percent for the Veteran's 
dermatitis and eczema is not warranted for any period prior to 
the December 2008 VA skin examination.  For the rating period 
prior to December 11, 2008, the Veteran's skin disability has 
presented as intermittent fungal infections on the feet and 
sebaceous cysts on the neck, affecting less than five percent of 
his entire body and less than 20 percent of his exposed skin.  
The record is negative for evidence of either constant exudation, 
itching, extensive lesions, or marked disfigurement or a severe 
disfiguring facial scar which would warrant a higher disability 
rating than 10 percent under the diagnostic criteria.  38 C.F.R. 
§ 4.118, DC 7800, 7806.

For the rating period prior to December 11, 2008, the record is 
also negative for evidence that this skin disability affected 20 
to 40 percent of the Veteran's entire body, 20 to 40 percent of 
his exposed skin areas, that systemic therapy was used to treat 
his condition, or that he had visible or palpable facial tissue 
loss or two or three characteristics of disfigurement which would 
warrant a higher disability rating under the newer diagnostic 
criteria.  Although the Veteran's facial hyperpigmentation could 
be a characteristic of disfigurement if the area exceeded six 
square inches, he does not present with another such 
characteristic prior to December 2008 which would warrant a 
higher disability evaluation than 10 percent for any period.  38 
C.F.R. § 4.118, DCs 7800, 7806.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran.  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation or a separate compensable disability evaluation prior 
to December 2008.    

The Board will not disturb the 60 percent evaluation awarded 
December 11, 2008 and following.  The VA examiner in the December 
2008 examination entered findings of both the percent of exposed 
areas affected and consistent treatment for the previous 12 
months with systemic treatment upon which the 60 percent rating 
under Diagnostic Code 7806 was granted.  This rating of 60 
percent is also the highest evaluation available under Diagnostic 
Code 7806, so a higher schedular disability rating than 60 
percent is not warranted for the period from December 11, 2008.  

Under the Diagnostic Code for scars, an 80 percent evaluation is 
potentially available; however, there are no findings for this 
Veteran of visible tissue loss and either gross distortion or 
asymmetry of the head face or neck that meet or more nearly 
approximate this criteria for any period.  For these reasons, the 
Board finds that a disability rating in excess of 60 percent for 
the rating period from December 11, 2008 must also be denied.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for increased rating for 
foot dermatitis and eczema of the face for any period, and the 
claim must be denied.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no evidence 
or allegation in the record of symptoms of and/or impairment due 
to foot dermatitis and eczema of the face not encompassed by the 
criteria for the 10 percent schedular rating assigned, followed 
by the 60 percent rating assigned.  The schedular rating criteria 
includes potential ratings based on the percentage of body area 
covered by the skin disorder analogous to dermatitis or eczema, 
whether systemic therapy or other immunosuppressive drugs are 
required, and the duration of the treatment (Diagnostic Code 
7806); skin disorder analogous to scars, including disfiguring 
scars of the head, face or neck, and provides for ratings based 
on eight characteristics of disfigurement (Diagnostic Code 7800).  
Therefore, the Board finds that the schedular criteria are not 
inadequate to rate the Veteran's foot dermatitis and eczema of 
the face.  Accordingly, referral for extraschedular consideration 
is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, as there is no indication in the record, and the Veteran 
has not alleged unemployability due to service-connected foot 
dermatitis and eczema of the face, the matter of entitlement to a 
total rating based on individual unemployability is not raised by 
the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In light of the foregoing, the preponderance of the evidence is 
against the Veteran's claim for an increased rating; accordingly, 
the benefit of the doubt doctrine does not apply.  The claim must 
be denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for fibromyalgia is denied.

An increased rating for foot dermatitis and eczema of the face, 
in excess of 10 percent prior to December 11, 2008, and in excess 
of 60 percent thereafter, is denied.




REMAND

The Veteran was afforded a VA audiology examination in March 
2010.  The examiner concluded by reaching the diagnosis of 
tinnitus and establishing it at 2000 Hz bilaterally.  As the VA 
audiology examiner found the Veteran's hearing was normal, the 
examiner opined it was less likely than not that the tinnitus was 
caused by or a result of acoustic trauma during service; however, 
the examiner suggested the tinnitus may be related to another as-
yet-undetermined etiology, such as the Veteran's service-
connected temporomandibular joint dysfunction (TMJ), or may be 
related to the Veteran's reported (non-service-connected) 
vertigo.  

The March 2010 VA examiner also recommended referral to another 
appropriate provider to further investigate a non-hearing loss 
related etiology of the Veteran's reported tinnitus.  In light of 
the VA examiner's recommendation, the Board finds that the 
Veteran should be afforded another VA examination, such as an ear 
disease examination, to assist in determining whether the 
Veteran's tinnitus may be related to or aggravated by his already 
service-connected TMJ disability.  

Accordingly, the issue of service connection for tinnitus is 
REMANDED for the following action:

1.  Afford the Veteran an appropriate 
examination, such as a VA ear disease 
examination to determine the nature and 
etiology of any tinnitus that may be present.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  

a.  The VA examiner is requested to review 
all pertinent records associated with the 
claims file, including the Veteran's service 
treatment records, private treatment records, 
including those from a private dentist dated 
in 1986, 2000, and VA examinations previously 
afforded, to include the 2002 Dental and Oral 
examination.   

b.  With regard to the tinnitus, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e., 
probability of 50 percent) that tinnitus had 
its origin in service or is caused by his 
service-connected TMJ.   

c.  The examiner is also requested to provide 
a rationale for any opinions expressed.  If 
the examiner finds it impossible to provide 
any requested opinion without resort to pure 
speculation, he or she should so indicate and 
discuss why an opinion cannot be provided. 

2.  Thereafter, the issue of service 
connection for tinnitus should be 
readjudicated.  If the benefit sought on 
appeal is not granted, he and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised to appear and participate in any scheduled VA 
examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


